        Case 3:19-cv-04110-RS Document 32 Filed 12/18/19 Page 1 of 3




 1 JONATHAN H. BLAVIN (State Bar No. 230269)
   jonathan.blavin@mto.com
 2 MUNGER, TOLLES & OLSON LLP
   560 Mission Street, Twenty-Seventh Floor
 3 San Francisco, CA 94105-2907
   Telephone: (415) 512-4000
 4 Facsimile: (415) 512-4077
 5
     ROSE LEDA EHLER (State Bar No. 296523)
 6   Rose.Ehler@mto.com
     NEFI D. ACOSTA (State Bar No. 311178)
 7   Nefi.Acosta@mto.com
     MUNGER, TOLLES & OLSON LLP
 8   350 South Grand Avenue
     Fiftieth Floor
 9   Los Angeles, California 90071-3426
     Telephone:     (213) 683-9100
10   Facsimile:     (213) 687-3702

11 Attorneys for Defendant Square, Inc.
12
13
                                 UNITED STATES DISTRICT COURT
14
                 NORTHERN DISTRICT OF CALIFORNIA, SAN FRANCISCO DIVISION
15
16
     ANTHONY OLIVER,                                Case No. 19-CV-04110-RS
17
                    Plaintiff,                      REQUEST FOR JUDICIAL NOTICE IN
18                                                  SUPPORT OF DEFENDANT SQUARE,
           vs.                                      INC.’S MOTION TO REVOKE AND
19                                                  DISMISS PURSUANT TO 28 U.S.C.
     SQUARE, INC.,                                  § 1915(g)
20
                    Defendant.                      Judge: Hon. Richard Seeborg
21                                                  Crtrm: 3, 17th Floor
                                                    Date: January 23, 2020
22                                                  Time: 1:30 pm

23
24
25
26
27
28
                                                                        Case No. 19-CV-04110-RS
                 REQUEST FOR JUDICIAL NOTICE ISO MOT. TO REVOKE PURSUANT TO § 1915(g)
         Case 3:19-cv-04110-RS Document 32 Filed 12/18/19 Page 2 of 3




 1 NOTICE OF REQUEST AND REQUEST FOR JUDICIAL NOTICE
 2          PLEASE TAKE NOTICE that on January 23, 2020, at 1:30 pm, or as soon thereafter as

 3 may be heard, in Courtroom 3 on the 17th Floor of the above-entitled Court located at 450 Golden
 4 Gate, San Francisco, California 94102, Defendant Square, Inc. (“Square”) will and hereby does
 5 respectfully request that the Court take judicial notice of the documents listed below, submitted in
 6 support of Square’s Motion to Revoke and Dismiss Pursuant to 28 U.S.C. § 1915(g).
 7          Each of these documents is properly the subject of judicial notice, pursuant to Federal Rule

 8 of Evidence 201. Courts routinely take judicial notice of filings, transcripts and orders of other
 9 court proceedings. See Estate of Blue v. Cty. of Los Angeles, 120 F.3d 982, 984 (9th Cir. 1997)
10 (noting that a court “may properly take judicial notice of the papers filed” in court proceedings);
11 United States ex rel. Robinson Rancheria Citizens Council v. Borneo, Inc., 971 F.2d 244, 248 (9th
12 Cir. 1992) (same); In re ConAgra Foods, Inc., 90 F. Supp. 3d 919, 941 (C.D. Cal. 2015) (citation
13 omitted) (“Judicial notice is properly taken of public records, such as transcripts, orders, and
14 decisions made by [other] courts or administrative agencies.”).
15          Exhibit A: Prefiling Order–Vexatious Litigant, Oliver v. Progressive Financial/Bright

16 House Networks, No. SMCVS1300943 (Cal. Sup. Ct. San Bernardino Cty. Sept. 12, 2013);
17          Exhibit B: Order Declaring Plaintiff To Be a Vexatious Litigant at 4-9, Oliver v. Luner,

18 No. 2:18-cv-02562-VAP (C.D. Cal. Sept. 26, 2018), Dkt. 99;
19          Exhibit C: Oliver v. Cty. of Chatham, No. CV417-101, 2018 WL 1573560, at *2 (S.D. Ga.

20 Mar. 30, 2018);
21          Exhibit D: Order, Oliver v. Cty. of Chatham, No. CV417-101, 2018 WL 2449201 (S.D.

22 Ga. May 31, 2018);
23          Exhibit E: Order and Report and Recommendation, Oliver v. Lyft, Inc., No. 4:19-cv-

24 00125-WTM-CLR (S.D. Ga. Sept. 13, 2019), Dkt. 54;
25          Exhibit F: Order, Oliver v. Lyft, Inc., No. 4:19-cv-00125-WTM-CLR (S.D. Ga. Oct. 21,

26 2019), Dkt. 56;
27          Exhibit G: Report and Recommendation at 1, 8, Oliver v. County of Isanti, No. 0:10-cv-

28 04218-ADM-JJG (D. Minn. Nov. 3, 2010), Dkt. 4;
                                                                       Case No. 19-CV-04110-RS
                REQUEST FOR JUDICIAL NOTICE ISO MOT. TO REVOKE PURSUANT TO § 1915(g)
        Case 3:19-cv-04110-RS Document 32 Filed 12/18/19 Page 3 of 3




 1         Exhibit H: Order on Report and Recommendation, Oliver v. County of Isanti, No. 0:10-cv-

 2 04218-ADM-JJG (D. Minn. Dec. 30, 2010), Dkt. 8;
 3         Exhibit I: Order, Oliver v. Reays Ranch Investors, No. 4:10-cv-00158-JMR-PSOT (D.

 4 Ariz. July 19, 2010), Dkt. 22;
 5         Exhibit J: Order at 1, 4, 5, Oliver v. Sloane, No. 4:10-cv-0169-JMR-PSOT (D. Ariz. June

 6 8, 2010), Dkt. 17; and
 7         Exhibit K: Order Dismissing Second Amended Complaint at 1, Oliver v. Gore, No. 3:09-

 8 cv-02505-BEN-POR (S.D. Cal. May 11, 2010), Dkt. 19.
 9
10 DATED: December 18, 2019                  MUNGER, TOLLES & OLSON LLP

11
12                                           By:         /s/ Rose Leda Ehler
13                                                ROSE LEDA EHLER
                                             Attorneys for Defendant Square, Inc.
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                               -2-                    Case No. 19-CV-04110-RS
               REQUEST FOR JUDICIAL NOTICE ISO MOT. TO REVOKE PURSUANT TO § 1915(g)
